COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00019-CV


CITY OF THE COLONY, TEXAS                                            APPELLANT

                                         V.

BRAZOS ELECTRIC POWER                                                  APPELLEE
COOPERATIVE, INC.
                                     ------------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 16-06424-16

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Unopposed Motion to Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: SUDDERTH, C.J.; KERR and PITTMAN, JJ.

DELIVERED: May 3, 2018

      1
       See Tex. R. App. P. 47.4.